Case 1:20-cv-00952-AA   Document 19-1   Filed 05/18/21   Page 1 of 8




  EXHIBIT A
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 2 of 8
                                          22876                Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations

                                          with the provisions of the Act and                      that before a rule may take effect, the             Emissions From Existing Other Solid
                                          applicable Federal regulations. 42                      agency promulgating the rule must                   Waste Incineration Units
                                          U.S.C. 7411(d); 42 U.S.C. 7429; 40 CFR                  submit a rule report, which includes a
                                          part 60, subparts B and FFFF; and 40                                                                        § 62.4675 Identification of plan—negative
                                                                                                  copy of the rule, to each House of the              declaration.
                                          CFR part 62, subpart A. With regard to                  Congress and to the Comptroller General
                                          negative declarations for designated                                                                          Letter from the Louisiana Department
                                                                                                  of the United States. The EPA will
                                          facilities received by the EPA from                                                                         of Environmental Quality dated
                                                                                                  submit a report containing this rule and
                                          states, the EPA’s role is to notify the                                                                     November 24, 2020, certifying that there
                                                                                                  other required information to the U.S.              are no incinerators subject to the Other
                                          public of the receipt of such negative                  Senate, the U.S. House of
                                          declarations and revise 40 CFR part 62                                                                      Solid Waste Incineration units (OSWI)
                                                                                                  Representatives, and the Comptroller                Emission Guidelines, at 40 CFR part 60,
                                          accordingly. For that reason, this action:              General of the United States prior to
                                             • Is not a ‘‘significant regulatory                                                                      subpart FFFF, within its jurisdiction in
                                                                                                  publication of the rule in the Federal              the State of Louisiana.
                                          action’’ subject to review by the Office
                                          of Management and Budget under                          Register. A major rule cannot take effect           [FR Doc. 2021–08915 Filed 4–29–21; 8:45 am]
                                          Executive Orders 12866 (58 FR 51735,                    until 60 days after it is published in the
                                                                                                                                                      BILLING CODE 6560–50–P
                                          October 4, 1993) and 13563 (76 FR 3821,                 Federal Register. This action is not a
                                          January 21, 2011);                                      ‘‘major rule’’ as defined by 5 U.S.C.
                                             • Does not impose an information                     804(2).
                                          collection burden under the provisions                                                                      DEPARTMENT OF THE INTERIOR
                                                                                                     Under section 307(b)(1) of the CAA,
                                          of the Paperwork Reduction Act (44                      petitions for judicial review of this               Fish and Wildlife Service
                                          U.S.C. 3501 et seq.);                                   action must be filed in the United States
                                             • Is certified as not having a                       Court of Appeals for the appropriate                50 CFR Part 17
                                          significant economic impact on a                        circuit by June 29, 2021. Filing a
                                          substantial number of small entities                    petition for reconsideration by the                 [Docket No. FWS–R1–ES–2020–0050;
                                          under the Regulatory Flexibility Act (5                 Administrator of this final rule does not           FF09E21000 FXES11110900000 212]
                                          U.S.C. 601 et seq.);
                                             • Does not contain any unfunded                      affect the finality of this action for the          RIN 1018–BF01
                                          mandate or significantly or uniquely                    purposes of judicial review nor does it
                                          affect small governments, as described                  extend the time within which a petition             Endangered and Threatened Wildlife
                                          in the Unfunded Mandates Reform Act                     for judicial review may be filed, and               and Plants; Revised Designation of
                                          of 1995 (Pub. L. 104–4);                                shall not postpone the effectiveness of             Critical Habitat for the Northern
                                             • Does not have federalism                           such rule or action. This action may not            Spotted Owl; Delay of Effective Date
                                          implications as specified in Executive                  be challenged later in proceedings to
                                                                                                                                                      AGENCY:   Fish and Wildlife Service,
                                          Order 13132 (64 FR 43255, August 10,                    enforce its requirements. (See section
                                                                                                                                                      Interior.
                                          1999);                                                  307(b)(2).)
                                             • Is not an economically significant                                                                     ACTION: Final rule; delay of effective
                                          regulatory action based on health or                    List of Subjects in 40 CFR Part 62                  date.
                                          safety risks subject to Executive Order                   Environmental protection,                         SUMMARY:   We, the U.S. Fish and
                                          13045 (62 FR 19885, April 23, 1997);                    Administrative practice and procedure,              Wildlife Service (Service), are delaying
                                             • Is not a significant regulatory action
                                                                                                  Air pollution control, Intergovernmental            the effective date of a final rule we
                                          subject to Executive Order 13211 (66 FR
                                                                                                  relations, Reporting and recordkeeping              published on January 15, 2021, revising
                                          28355, May 22, 2001);
                                             • Is not subject to requirements of                  requirements, Waste treatment and                   the designation of critical habitat for the
                                          section 12(d) of the National                           disposal.                                           northern spotted owl (Strix occidentalis
                                          Technology Transfer and Advancement                       Dated: April 23, 2021.
                                                                                                                                                      caurina) under the Endangered Species
                                          Act of 1995 (15 U.S.C. 272 note) because                                                                    Act of 1973, as amended. This second
                                                                                                  David Gray,                                         delay is necessary to avoid placing
                                          application of those requirements would                 Acting Regional Administrator, Region 6.
                                          be inconsistent with the CAA; and                                                                           undue risk on the conservation of
                                             • Does not provide the EPA with the                                                                      northern spotted owl caused by
                                                                                                    For the reasons stated in the
                                          discretionary authority to address, as                                                                      allowing exclusions from its designated
                                                                                                  preamble, the Environmental Protection              critical habitat to go into effect while the
                                          appropriate, disproportionate human                     Agency amends 40 CFR part 62 as
                                          health or environmental effects, using                                                                      Service prepares a revision or
                                                                                                  follows:                                            withdrawal of the January 15, 2021, rule
                                          practicable and legally permissible
                                          methods, under Executive Order 12898                                                                        through additional rulemaking to
                                                                                                  PART 62—APPROVAL AND
                                          (59 FR 7629, February 16, 1994).                                                                            address apparent defects; this second
                                                                                                  PROMULGATION OF STATE PLANS                         delay is also necessary to avoid
                                             This rule also does not have Tribal                  FOR DESIGNATED FACILITIES AND
                                          implications because it will not have a                                                                     confusion and disruption with Federal
                                                                                                  POLLUTANTS                                          agencies in the implementation of
                                          substantial direct effect on one or more
                                          Indian Tribes, on the relationship                                                                          section 7 of the Endangered Species Act
                                                                                                  ■ 1. The authority citation for part 62             while the Service initiates and
                                          between the Federal Government and
                                                                                                  continues to read as follows:                       completes the rulemaking process for
                                          Indian Tribes, or on the distribution of
                                          power and responsibilities between the                      Authority: 42 U.S.C. 7401 et seq.               revising or withdrawing the January 15,
                                          Federal Government and Indian Tribes,                                                                       2021, rule.
                                                                                                  Subpart T—Louisiana
jbell on DSKJLSW7X2PROD with RULES




                                          as specified by Executive Order 13175                                                                       DATES: As of April 29, 2021, the
                                          (65 FR 67249, November 9, 2000).                                                                            effective date of the final rule published
                                             The Congressional Review Act, 5                      ■ 2. Add an undesignated center                     January 15, 2021, at 86 FR 4820, and
                                          U.S.C. 801 et seq., as added by the Small               heading and § 62.4675 to read as                    delayed on March 1, 2021 (86 FR
                                          Business Regulatory Enforcement                         follows:                                            11892), is further delayed until
                                          Fairness Act of 1996, generally provides                                                                    December 15, 2021.


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00038          1 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 3 of 8
                                                               Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations                                      22877

                                          ADDRESSES:    This final rule is available              raised by that final rule, and we opened            January 15, 2021, Final Rule. During
                                          on the internet at http://                              a 30-day public comment period on the               this second period of delay, we will
                                          www.regulations.gov under Docket No.                    January 15, 2021, Final Rule, as well as            conduct factual and legal research, and
                                          FWS–R1–ES–2020–0050 and at http://                      on the potential for an additional delay            address and respond to the substantive
                                          www.fws.gov/oregonfwo. Comments and                     of the effective date so as to avoid                comments specific to those issues in a
                                          materials we received on previous                       adverse consequences to conservation of             subsequent Federal Register
                                          documents related to this rulemaking                    the species and to Federal agencies if              publication. We intend to prepare a
                                          action, as well as some of the supporting               the exclusions were to go into effect               notice of proposed rulemaking to revise
                                          documentation we used in preparing                      during that rulemaking process (86 FR               or withdraw the January 15, 2021, Final
                                          this rule, are available for public                     11892; referred to hereafter as the March           Rule to address apparent defects that the
                                          inspection at http://                                   1, 2021, Delay Rule). On March 5, a                 public comments raised. This includes
                                          www.regulations.gov under Docket No.                    lawsuit was filed challenging the March             publishing a proposed rule and seeking
                                          FWS–R1–ES–2020–0050.                                    1, 2021, Delay Rule, American Forest                public comment. In this rule delaying
                                          FOR FURTHER INFORMATION CONTACT: Paul                   Resources Council et al. v. Williams et             the effective date, we summarize and
                                          Henson, State Supervisor, U.S. Fish and                 al., No. 1:21–cv–00601 (D.D.C. March 5,             respond to the substantive comments
                                          Wildlife Service, Portland, OR 97030,                   2021) (AFRC). Plaintiffs in that case               that specifically relate to the delay of
                                          telephone 503–231–6179. Persons who                     assert that our March 1, 2021, Delay                the January 15, 2021, Final Rule’s
                                          use a telecommunications device for the                 Rule extending the effective date of the            effective date.
                                          deaf (TDD) may call the Federal Relay                   January 15, 2021, Final Rule violates the              In this section, we identify potential
                                          Service at 800–877–8339.                                Administrative Procedure Act (APA; 5                defects in the January 15, 2021, Final
                                                                                                  U.S.C. 551 et seq.) and the Oregon and              Rule based on the comments received
                                          SUPPLEMENTARY INFORMATION:
                                                                                                  California Railroad and Coos Bay Wagon              and summarize the comments received
                                          Background                                              Road Grant Lands Act of 1937 (O&C Act;              generally. Comments regarding the
                                                                                                  43 U.S.C. 2601 et seq.). The AFRC                   impact of delaying the January 15, 2021,
                                             On December 4, 2012, we published
                                                                                                  plaintiffs seek implementation of the               Final Rule further, or implementing it
                                          in the Federal Register (77 FR 71876) a
                                                                                                  January 15, 2021, Final Rule without                now, are addressed in greater detail
                                          final rule designating revised critical
                                                                                                  further delay. As of this writing, the              below under Discussion, as those
                                          habitat for the northern spotted owl.
                                                                                                  AFRC plaintiffs have filed a motion for             comments have the most bearing on this
                                          Most of the areas designated as critical
                                                                                                  summary judgment, and the                           final rule.
                                          habitat are located on Federal lands,                                                                          We received comments that identified
                                                                                                  Government filed a brief in opposition
                                          with a small amount of State and local                                                                      potential defects in the January 15,
                                                                                                  on April 15, 2021. On March 23, 2021,
                                          government lands included in the                                                                            2021, Final Rule—both procedurally
                                                                                                  a lawsuit was filed challenging the
                                          designation. No areas of private land                                                                       and substantively. In addition, since the
                                                                                                  January 15, 2021, Final Rule, Audubon
                                          were designated. On August 11, 2020,                    Society of Portland, et al. v. United               publication of the January 15, 2021,
                                          we proposed a rule (85 FR 48487;                        States Fish and Wildlife Service, No.               Final Rule, our reexamination has
                                          referred to hereafter as the August 11,                 3:21–cv–00443 (D. Or., March 23, 2021)              identified potential shortcomings of the
                                          2020, Proposed Rule) to exclude                         (Audubon). Plaintiffs in that case assert           Final Rule. Potential defects and
                                          204,653 acres (82,820 hectares) in 15                   that the January 15, 2021, Final Rule               shortcomings of the January 15, 2021,
                                          counties in Oregon from that revised                    violates both the APA and the ESA. The              Final Rule include:
                                          designated critical habitat pursuant to                 Audubon plaintiffs request the court                   1. That the January 15, 2021, Final
                                          the Secretary of the Interior’s                         vacate the January 15, 2021, Final Rule.            Rule was not a logical outgrowth of the
                                          discretionary authority under section                   As of this writing, briefing has not                proposed rule because among other
                                          4(b)(2) of the Endangered Species Act of                commenced in that case.                             things it excluded substantially more
                                          1973, as amended (ESA; 16 U.S.C. 1531                      On March 31, 2021, the comment                   acres and included new rationales for
                                          et seq.), and we solicited public                       period we opened in our March 1, 2021,              the exclusions not discussed in the
                                          comment on that proposed rule. On                       Delay Rule closed. Based on the                     proposed rule.
                                          January 15, 2021, we published a final                  comments received, and other new                       2. That the January 15, 2021, Final
                                          rule (86 FR 4820) (referred to hereafter                information, we are extending the                   Rule did not utilize the best scientific
                                          as the January 15, 2021, Final Rule)                    effective date of the January 15, 2021,             data available, including from our
                                          revising the designated critical habitat                Final Rule from April 30, 2021, until               recent finding that the species warrants
                                          for the northern spotted owl by                         December 15, 2021.                                  reclassification as endangered—that is,
                                          excluding approximately 3,472,064                                                                           that the species is in danger of
                                          acres (1,405,094 hectares) in 14 counties               Public Comments
                                                                                                                                                      extinction throughout all or a significant
                                          in Washington, 21 counties in Oregon,                      As described in our March 1, 2021,               portion of its range—among other new
                                          and 10 counties in California. Of the                   Delay Rule, the January 15, 2021, Final             information.
                                          over 3.4 million acres excluded, about                  Rule raised several questions of law,                  3. That the January 15, 2021, Final
                                          20,000 acres (8,094 hectares) are Federal               fact, and policy. We invited public                 Rule failed to address the economic
                                          Indian lands, recently transferred by                   comment on those questions, as well as              benefits of maintaining the designated
                                          congressional action to be held in trust                comments on the impact of the delay of              critical habitat particularly as to
                                          for two federally recognized Tribes, and                the effective date and any further delay            environmental benefits to communities,
                                          the remainder are Federal lands                         that might be considered. We received               and thus failed to identify or address the
                                          managed by either the Bureau of Land                    a total of 2,237 comments through the               adverse economic costs of the
                                          Management (BLM) or the U.S. Forest                     comment period that ended March 31,                 exclusions on these resources.
jbell on DSKJLSW7X2PROD with RULES




                                          Service (USFS).                                         2021. The comments addressed matters                   4. That the January 15, 2021, Final
                                             On March 1, 2021, we issued a final                  of substantive law and policy under the             Rule relied upon a large-scale barred
                                          rule delaying the effective date of the                 ESA, as well as under the APA and                   owl removal program that is not yet in
                                          January 15, 2021, Final Rule from March                 other laws. These comments raise new                place and too uncertain to rely on.
                                          16, 2021, to April 30, 2021, to allow for               issues and, in part, suggest legitimate                5. That the January 15, 2021, Final
                                          review of issues of fact, law, and policy               bases for the litigation challenging the            Rule relied upon a determination by the


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00039          2 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 4 of 8
                                          22878                Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations

                                          Secretary that the exclusions will not                  Tribe to alter its forest management                areas, and the expansion beyond just the
                                          result in the extinction of the northern                planning efforts due to the current                 original proposal of certain BLM-
                                          spotted owl, and that the determination                 designation of critical habitat on lands            managed lands and Tribal lands in
                                          was not supported by information in the                 conveyed to Tribal management in 2020               Oregon. The Washington Department of
                                          record and is otherwise inconsistent                    from BLM. The CTCLUSI expressed that                Fish and Wildlife and California
                                          with the ESA.                                           this action threatens its self-governance           Department of Fish and Wildlife also
                                             6. That the January 15, 2021, Final                  and Tribal sovereignty and has                      disagreed with the expanded exclusions
                                          Rule inadequately explained a change in                 economic impacts on the Tribe. The                  and commented that they were not
                                          our prior findings that areas designated                CTCLUSI and Bureau of Indian Affairs                aware that exclusions might occur
                                          on lands managed under the O&C Act                      expressed that Secretarial Order 3206               within their States. Commenters also
                                          were essential to the conservation of the               should be followed and that it supports             noted that there were entirely new
                                          species.                                                the exclusion of the tribally managed               rationales for the final exclusions that
                                             Some commenters supported the                        lands.                                              were not included in the August 11,
                                          January 15, 2021, Final Rule, opposed                      Conservation groups, on the other                2020, Proposed Rule, and so they had
                                          the delay in its effective date, and                    hand, urged the Service to delay                    no opportunity to comment on these.
                                          sought no further delay in the                          implementation of the January 15, 2021,               Commenters expressed that the
                                          exclusions from critical habitat. The                   Final Rule for 240 days until the Service           Secretary’s statement in the January 15,
                                          American Forest Resource Council                        revised or eliminated the rule entirely.            2021, Final Rule that timber harvest
                                          (AFRC); Lewis and Skamania Counties,                    In general, most of the comments                    may occur at longer intervals was
                                          Washington; and Douglas County,                         opposed the exclusions from designated              speculative and unlikely to occur given
                                          Oregon, commented that the delay of                     critical habitat determined in the                  current timber harvest practices.
                                          the effective date is unlawful in that we               January 15, 2021, Final Rule.                       Another commenter expressed concern
                                          did not provide the public with notice                  Commenters raised concerns about                    that the excluded areas included
                                          and an opportunity to comment. These                    whether the most-current scientific                 northern spotted owl core areas and
                                          commenters also assert that the Service                 information provides a basis for                    home ranges, particularly with the BLM
                                          did not provide a sound rationale for                   excluding 3.4 million acres of critical             Harvest Land Base.
                                          applying the ‘‘good cause’’ exceptions to               habitat especially given our recent                   Conservation groups stated that the
                                          providing notice and the opportunity to                 finding that the species warrants                   Service failed to conduct an economic
                                          comment and for making the Delay Rule                   reclassification as endangered—that is,             analysis on the critical habitat revision
                                          effective immediately rather than in 30                 that the species is in danger of                    and consider potential adverse
                                          days pursuant to 5 U.S.C. 553(b)(3)(B)                  extinction throughout all or a significant          economic impacts to communities,
                                          and (d)(3), respectively. Further, they                 portion of its range. Other comments                especially in relation to the
                                          commented that the Delay Rule fails to                  opposing the exclusions in the January              environmental benefits associated with
                                          address the effects to regulated industry               15, 2021, Final Rule identified concerns            designated critical habitat, and that the
                                          and the public, including AFRC, and                     given the increased role of the invasive            Service instead relied on the 2012
                                          delays providing the economic, safety,                  barred owl in competing for the same                economic analysis. These commenters
                                          and environmental benefits of the                       habitat with northern spotted owls and              also stated that the Service erred in
                                          January 15, 2021, Final Rule.                           the impact of recent wildfires in further           concluding that the benefits of
                                          Specifically, AFRC stated that the delay                diminishing available habitat generally.            exclusion outweigh the benefits of
                                          violates the sustained-yield mandate of                 These commenters asserted that the                  inclusion and incorrectly justified its
                                          the O&C Act by placing those areas                      Service should be considering                       decision in part based on the O&C Act,
                                          substantially off-limits for timber                     expanding the areas designated as                   noting longstanding Department and
                                          harvesting and interferes with fuels                    critical habitat, not reducing them.                Solicitor legal interpretations that the
                                          reduction projects, thereby increasing                  Additionally, commenters expressed                  designation of critical habitat does not
                                          the risk of loss of life, property, and                 concerns about relying on a barred owl              preclude the sustained-yield timber
                                          habitat. These commenters disputed                      removal program to support the                      management of O&C lands consistent
                                          that a ‘‘logical outgrowth’’ problem                    exclusions when a large-scale barred                with the requirements of the O&C Act
                                          exists with the January 15, 2021, Final                 owl removal program is likely not                   (77 FR 72010, December 4, 2012). These
                                          Rule and stated that the changes in that                feasible; therefore, habitat protections            commenters noted the Service’s
                                          final rule would have been reasonably                   and other recovery actions should                   previous conclusions that the O&C
                                          anticipated by our request for comments                 remain a priority. One commenter stated             lands and matrix lands significantly
                                          in our August 11, 2020, Proposed Rule                   that the phrase in the January 15, 2021,            contribute to the conservation of the
                                          on additional exclusions we should                      Final Rule that ‘‘the Secretary has not             northern spotted owl, that recovery of
                                          consider. Additionally, they commented                  concluded that these exclusions will                the owl cannot be attained without the
                                          that the January 15, 2021, Final Rule                   result in the extinction of the species’’           O&C lands, and that our modeling
                                          should go into effect immediately                       is vague, creates uncertainty, and fails to         showed that not including many of the
                                          because the 2012 final rule was illegal                 address the declining population of                 matrix lands in the critical habitat
                                          and irrational, citing concerns regarding               northern spotted owls.                              network resulted in a significant
                                          economic impacts to communities                            In terms of the process for developing           increase in the risk of extinction.
                                          dependent on timber harvest receipts                    the January, 15, 2021, Final Rule, a few              Conservation groups stated that the
                                          and their assertion that areas of non-                  commenters felt the exclusions                      Service’s conclusion that it may exclude
                                          habitat were designated in the 2012                     proposed in the August 11, 2020,                    any and all areas from a designation up
                                          final rule.                                             Proposed Rule, even though a much                   until the point that doing so would
jbell on DSKJLSW7X2PROD with RULES




                                             The Confederated Tribe of the Coos,                  smaller and narrower proposal, gave                 result in the extinction of the species is
                                          Lower Umpqua, and Siuslaw Indians                       sufficient notice that the final                    inconsistent with the ESA in that this
                                          (CTCLUSI) supported the revised                         exclusions could be larger and could                perception ignores the vital role that
                                          designation that excluded Tribal lands.                 include areas throughout the range of               critical habitat plays in the recovery and
                                          The Tribe expressed concern that a                      the owl. Many others strongly disagreed,            survival of the species and is not what
                                          delay of the effective date will cause the              noting the huge increase in excluded                Congress intended. These commenters


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00040          3 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 5 of 8
                                                               Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations                                      22879

                                          also stated that the January 15, 2021,                  v. Hill, 437 U.S. 153, 174 (1978) (in               21(b) in the January 15, 2021, Final Rule
                                          Final Rule fails to adopt the                           enacting the ESA, it is ‘‘beyond doubt              (at 86 FR 4827), average annual timber
                                          ‘‘precautionary principle’’ and it does                 that Congress intended endangered                   harvest on Federal lands in the range of
                                          not give the species the ‘‘benefit of the               species to be afforded the highest of               the northern spotted owl has increased
                                          doubt’’ as the ESA is designed to do.                   priorities’’). Also as discussed below, to          significantly in the years after the 2012
                                                                                                  allow the exclusions to become effective            critical habitat designation, when
                                          Discussion
                                                                                                  while we undertake additional                       compared with such harvest during the
                                             Based on the comments received to                    rulemaking to revise or withdraw them               preceding decade.
                                          date, we believe there are sufficient                   will cause confusion and disruption                    In regard to concerns raised about
                                          concerns about the merits of the January                with Federal agencies in the ESA                    limitations on fuels management and
                                          15, 2021, Final Rule, as well as the                    section 7(a)(2) consultation process. The           increased risk of wildfire, in the 2012
                                          procedural steps we took to issue it, that              comments expressing concern with the                critical habitat rule the Service
                                          warrant our further consideration and                   delay in the implementation of the                  accounted for the drier provinces and
                                          action. In particular, commenters have                  January 15, 2021, Final Rule focused in             parts of the range and recognized that
                                          asserted that our January 15, 2021, Final               particular on the perceived impacts to              forest management needs to be tailored
                                          Rule failed to consider the best available              timber production from Federal lands                to the forest type and climatic
                                          science in making the requisite finding                 and effects that may flow from that.                conditions, including the dry forests in
                                          that the exclusions will not result in the              These commenters assert that the 3.4                California and the Eastern Washington
                                          extinction of the species. New                          million acres of exclusions were either             Cascades. As part of the critical habitat
                                          information, available after the January                appropriate or legally required under               rule, the Service expressly encouraged
                                          15, 2021, Final Rule was finalized,                     the O&C Act, and that further delay will            land managers to consider
                                          suggest this may be the case. As noted                  continue to hamper Federal agency                   implementation of active forest
                                          in the January 15, 2021, Final Rule, our                efforts to authorize and implement                  management, using ‘‘ecological forestry’’
                                          findings regarding the extinction issue                 timber harvest on Federal lands. As we              practices, and to restore natural
                                          were summarized in the rule and further                 noted in the January 15, 2021, Final                ecological processes where they have
                                          described in a memorandum from the                      Rule, we acknowledge this perception of             been disrupted or suppressed (e.g.,
                                          Director to the Secretary (FWS 2021a).                  the impact of the critical habitat                  natural fire regimes). This flexibility is
                                          That memorandum relied in part on                       designation for the northern spotted owl            provided to reduce the potential for
                                          information requested and received                      on timber production. However, as                   adverse impacts associated with
                                          from the Service’s field office in Oregon,                                                                  commercial timber harvest when such
                                                                                                  noted in our January 15, 2021, Final
                                          which has the first-line responsibility                                                                     harvest is planned within or adjacent to
                                                                                                  Rule, ‘‘the implementation of critical
                                          for managing issues related to the                                                                          critical habitat and consistent with land
                                                                                                  habitat occurs within a complex set of
                                          species. The field office, however, upon                                                                    use plans (USDI FWS 2012b: 77 FR
                                                                                                  factors, including volatility in global
                                          seeing the final Director’s memo,                                                                           71877, December 4, 2012). The Service
                                                                                                  demand for wood products, general
                                          identified areas where the Director’s                                                                       recognizes that land managers have a
                                                                                                  timber industry transformation, and
                                          memo was inaccurate or unclear in                                                                           variety of forest management goals,
                                                                                                  existing regulatory and statutory
                                          terms of its characterization of the                                                                        including maintaining or improving
                                                                                                  requirements, among other factors’’ (IEc
                                          scientific information and detailed those                                                                   ecological conditions where the intent is
                                                                                                  2020). See our discussion of economic
                                          concerns in a followup memo (see FWS                                                                        to provide long-term benefits to forest
                                          2021b). Our concerns represented in                     issues in the January 15, 2021, Final
                                                                                                                                                      resiliency and restore natural forest
                                          that followup memo (FWS 2021b) align                    Rule (at 86 FR 4825–4828) and in the
                                                                                                                                                      dynamic processes (USDI FWS 2011,
                                          with the Service’s and Department’s                     December 4, 2012, final critical habitat
                                                                                                                                                      p. III–45). The Service has consulted on
                                          Code of Scientific and Scholarly                        rule (at 77 FR 71945–71947). Since the
                                                                                                                                                      fuels reduction, stand resiliency, and
                                          Conduct (305 DM 3.2; 212 FW 7), which                   species listing itself influences the
                                                                                                                                                      pine restoration projects in dry forest
                                          obligates Service staff to use the ‘‘most               impacts to timber production, we
                                                                                                                                                      systems, for example in the Klamath
                                          appropriate, best available, high quality               determine the economic effects that
                                                                                                                                                      Province of southern Oregon, that
                                          scientific and scholarly data and                       result from the critical habit designation
                                                                                                                                                      promote ecological restoration and are
                                          information’’ to inform sound                           beyond the economic effects that result
                                                                                                                                                      expected to reduce future losses of
                                          decisionmaking.                                         from listing and other regulations (50              spotted owl habitat and improve overall
                                             Given the potential errors in the                    CFR 17.90(a)). The courts have upheld               forest ecosystem resilience to climate
                                          January 15, 2021, Final Rule, as well as                this approach, also referred to as an               change. We concluded in these
                                          concerns that the rule’s implementation                 ‘‘incremental impacts analysis,’’ to                consultations that the actions do not
                                          will hasten the decline of this imperiled               determine the economic impacts of                   adversely modify critical habitat. Many
                                          species and diminish its prospects for                  critical habitat designations (e.g.,                of these treatment areas include
                                          recovery, we have concluded that the                    Arizona Cattle Growers’ Ass’n v.                    reduction in forest canopy to obtain
                                          January 15, 2021, Final Rule should not                 Salazar, 606 F.3d 1160 (9th Cir. 2010)).            desired silvicultural outcomes and meet
                                          become effective before our further                        Even with the listing of the northern            the purpose and need of the project. In
                                          review and reconsideration is                           spotted owl and the designation of                  sum, the critical habitat designation
                                          completed and we have had the                           critical habitat on Federal lands, timber           supports and encourages active
                                          opportunity to fully address the issues                 continues to be produced from Federal               management of forests to address
                                          summarized herein. As discussed                         lands within the areas designated. For              catastrophic wildfire risk where
                                          further below, to do otherwise risks the                example, between 2013 and 2018, the                 planned appropriately and informed by
                                          removal of that habitat in the interim.                 Service completed section 7                         the best available science in order to
jbell on DSKJLSW7X2PROD with RULES




                                          Giving the benefit of the doubt to the                  consultations on over 100,000 acres                 protect communities from property
                                          species when designating critical habitat               (40,469 hectares) of timber sales within            losses, restore forest health, and for the
                                          reflects the institutionalized caution                  the critical habitat designation across             long-term recovery of the owl.
                                          embedded in the ESA, which gives                        Washington, Oregon, and California                     Regarding the impact of a delay on
                                          primacy to the protection of listed                     (USFWS, unpub. data). And, as                       Tribal activities on forest lands, the
                                          species. See Tennessee Valley Authority                 described in the response to Comment                Service is available to assist Tribes in


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00041          4 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 6 of 8
                                          22880                Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations

                                          developing their forest management                      these exclusions and conduct                        unnecessary and duplicative, and is not
                                          plans and any related consultation                      rulemaking to either revise or withdraw             required by the APA. It is, therefore, not
                                          needs to address management and                         them will not result in a long-term or              necessary to assess whether this second
                                          economic concerns. The Service has                      irreversible economic impact; timber                delay in the effective date of the January
                                          been working with the Tribes to address                 harvest already scheduled to occur on               15, 2015, Final Rule meets the ‘‘good
                                          their concerns since the initial proposal               BLM and USFS land will continue to                  cause’’ exceptions to notice and
                                          to exclude areas from the critical habitat              proceed as planned. We are, therefore,              comment rulemaking of the APA.
                                          designation, and that has continued                     further delaying the effective date of the          Nonetheless, out of an abundance of
                                          through the time of the March 1, 2021,                  January 15, 2021, Final Rule that revised           caution, we again review our action here
                                          Delay Rule. The Service is committed to                 the designation of critical habitat for the         against the good-cause exception. We
                                          upholding Secretarial Order 3206.                       northern spotted owl to give us the                 also in this section evaluate whether we
                                             Lastly, with regard to comments                      needed time to fully consider questions             have good cause to make this final rule
                                          received that the failure to implement                  of law, policy, and fact in regard to that          effective immediately, rather than make
                                          the January 15, 2021, Final Rule                        final rule, and allow us to take action to          it effective in 30 days.
                                          precludes the BLM and USFS from                         remedy procedural and substantive                      Our implementation of this action
                                          implementing their obligations under                    defects identified in order to provide for          extending the effective date of the
                                          the O&C Act, as we noted in the                         conservation of the species and avoid               January 15, 2021, Final Rule from April,
                                          January, 15, 2021, Final Rule, there is                 undue disruption in the required                    30, 2021, to December 15, 2021, without
                                          ongoing litigation challenging BLM’s                    consultation process with Federal                   opportunity for further public comment,
                                          management of O&C lands under the                       agencies. The effective date of the                 effective immediately upon publication
                                          2016 Resource Management Plans                          January 15, 2021, Final Rule, as                    in the Federal Register, is consistent
                                          (RMPs) (BLM 2016a, 2016b). One                          modified by the March 1, 2021, Delay                with the good-cause exceptions
                                          district court has concluded that the                   Rule (86 FR 11892), was April 30, 2021.             provided in the APA. Pursuant to 5
                                          2016 RMPs (including their                              With this document, we are delaying the             U.S.C. 553(b)(3)(B) and (d)(3), we have
                                          consideration of the ESA) do not                        effective date of the January 15, 2021,             determined that good cause exists to
                                          conflict with the O&C Act, see Pac.                     Final Rule, until December 15, 2021.                forgo the requirements to provide
                                          Rivers v. U.S. Bureau of Land Mgmt.,                    During this time, we expect to complete             additional prior notice and an
                                          No. 6:16–CV–01598–JR, 2019 WL                           our review and reconsideration of the               opportunity for public comment on this
                                          1232835 (D. Or. Mar. 15, 2019), aff’d sub               January 15, 2021, Final Rule, and to                delay in the effective date of the January
                                          nom. Rivers v. Bureau of Land Mgmt.,                    undertake and complete new notice and               15, 2021, Final Rule, and to make this
                                          815 F. App’x. 107 (9th Cir. 2020). In a                 comment rulemaking as needed to                     action announcing the delay effective
                                          separate proceeding, the U.S. District                  address the substantive and procedural              immediately upon publication.
                                          Court for the District of Columbia, in a                questions raised.                                      Under the totality of the
                                          consolidated set of cases, found that the                  We note that the Office of                       circumstances presented here, notice
                                          BLM RMPs violate the O&C Act because                    Management and Budget deemed the                    and comment would be unnecessary, as
                                          BLM excluded portions of O&C                            January 15, 2021, Final Rule to be                  well as impracticable and contrary to
                                          timberland from sustained yield harvest                 economically significant under                      the public interest, because the public
                                          (i.e., the BLM allocated some                           Executive Order 12866. However, we do               has had notice of and opportunity to
                                          timberlands to reserves instead of the                  not consider this delay rule to be                  comment on further extension of the
                                          Harvest Land Base); see, e.g., American                 economically significant.                           effective date of the January 15, 2021,
                                          Forest Resource Council et al. v.                                                                           Final Rule, and taking the time to
                                                                                                  Good Cause Under the Administrative                 provide for additional public notice and
                                          Hammond, 422 F. Supp. 3d 184 (D.D.C.
                                                                                                  Procedure Act                                       comment would thwart the conservation
                                          2019). The parties briefed the court on
                                          the appropriate remedy, but the court                      In our March 1, 2021, Delay Rule, we             purposes of the ESA, create confusion
                                          has not yet issued an order. In the                     invited public comments on the impact               and disruption for Federal agencies in
                                          absence of a remedy order or resolution                 of the initial delay of the January 15,             implementing the ESA section 7(a)(2)
                                          of any further proceedings in that                      2021, Final Rule. We also expressly                 consultation process, and prevent the
                                          litigation, we decline to speculate on the              sought comment on whether we should                 Service from performing its functions.
                                          outcome as a reason to implement the                    extend the effective date of the January               First, additional notice and comment
                                          January 15, 2021, Final Rule                            15, 2021, Final Rule beyond April 30,               is unnecessary. As noted above, our
                                          immediately.                                            2021, and, if so, for how long and what,            March 1, 2021, Delay Rule expressly
                                             In sum, substantial issues have been                 if any, the impacts of that delay would             provided notice that we might further
                                          raised that our January 15, 2021, Final                 be. In addition, we identified the legal            delay the effective date, and also sought
                                          Rule may be detrimental to the                          authority under which we promulgated                public comment on that possibility. We
                                          conservation of the northern spotted                    it, and we described the subjects and               received public comments on that
                                          owl, a species we recently found                        issues involved. As a result, ‘‘[f]ormal            question and considered them in this
                                          warrants reclassifying as an endangered                 labels aside, the [March 1, 2021, Delay             final rule. As also noted above, this is
                                          species in danger of extinction                         rule] contained all of the elements of a            all that the APA requires. But even if
                                          throughout its range. There are also                    notice of proposed rulemaking as                    this process did not constitute technical
                                          substantial concerns that we failed to                  required by the APA’’ (Little Sisters of            compliance with the APA, and a
                                          provide the public with adequate notice                 the Poor Saints Peter and Paul Home v.              showing of good cause were required,
                                          and opportunity to review and comment                   Pennsylvania, 140 S. Ct. 2367, 2384                 good cause exists here because further
                                          on the extent of, and reasons for, the                  (2020)). We have now considered and                 public notice and additional comment is
jbell on DSKJLSW7X2PROD with RULES




                                          change from our proposed exclusion of                   addressed in this final rule the                    unnecessary given the opportunity
                                          approximately 200,000 acres (80,937                     comments regarding the initial delay                provided pursuant to the March 1, 2021,
                                          hectares) to the approximately 3.4                      and the potential impacts of an                     Delay Rule.
                                          million acres (1.3 million hectares)                    additional delay. As a result, seeking                 Second, additional notice and
                                          excluded by our January 15, 2021, Final                 additional public comment on the delay              comment is also impractical and
                                          Rule. This additional delay to consider                 until December 15, 2021, would be                   contrary to the public interest. As noted


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00042          5 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 7 of 8
                                                               Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations                                       22881

                                          in our March 1, 2021, Delay Rule (86 FR                 improve fire resiliency and oversee                 on ESA-listed species; the likelihood of
                                          11892), we were reviewing whether the                   commercial timber harvest. If the 3.4               a ‘‘logical outgrowth’’ deficiency in the
                                          determinations made in the January 15,                  million acres (1.3 million hectares) were           January 15, 2021, Final Rule; and
                                          2021, Final Rule were a ‘‘logical                       excluded from the critical habitat                  concerns expressed by affected States
                                          outgrowth’’ of the August 11, 2020,                     designation on April 30, 2021, those                regarding a lack of opportunity to
                                          Proposed Rule. In addition, there has                   Federal agencies would no longer be                 comment, among other issues—indicate
                                          been substantial litigation in the past on              required to address whether the                     that there is good cause to forgo notice
                                          critical habitat designations for this                  activities destroy or adversely modify              and comment procedures because it is
                                          species, and we have now in fact been                   the excluded critical habitat and could             unnecessary, impracticable, and
                                          sued regarding the legality of the                      proceed with such activities. If the                contrary to the public interest for the
                                          January 15, 2021, Final Rule. As                        Service, following its review of the                Service to provide another notice and
                                          identified above, we conclude that there                January 15, 2021, Final Rule, again                 opportunity to comment on a further
                                          are likely procedural and substantive                   modifies the exclusions or withdraws                extension of the effective date for the
                                          defects in the January 15, 2021, Final                  them through rulemaking, these Federal              January 15, 2021, Final Rule.
                                          Rule. Our agency’s ‘‘due and required’’                 agencies would need to reinitiate                      We also find that there is good cause
                                          execution of its functions under the ESA                section 7 consultation to determine if              to make this rule effective immediately
                                          would be unavoidably prevented if we                    their ongoing activities impact the                 instead of waiting until 30 days after
                                          allow the effective date to be triggered                revised critical habitat, and would be              publication for it to become effective.
                                          without undertaking efforts to address                  constrained by section 7(d) of the ESA              The APA’s legislative history indicates
                                          and rectify the defects in the January 15,              from certain ‘‘irreversible or                      that the purpose of the notice
                                          2021, Final Rule. See S. Doc. No. 248,                  irretrievable commitment of resources’’             requirement at 5 U.S.C. 553(d)(3) is to
                                          79th Cong., 2d Sess. At 200 (1946). That                during the consultation period. This                ‘‘afford persons affected a reasonable
                                          is, if the January 15, 2021, final                      kind of uncertainty in knowing what                 time to prepare for the effective date of
                                          exclusions from designated critical                     areas are within or outside of the critical         a rule or rules or to take any other action
                                          habitat of more than 3 million acres of                 habitat designation creates project                 which the issuance of rules may
                                          northern spotted owl habitat become                     delays that can be avoided by                       prompt.’’ S. Rep. No. 752, 79th Cong.,
                                          effective, there is the potential that we               maintaining the status quo of the                   1st Sess. 201 (1946) and H.R. Rep. No.
                                          will not have met our obligations under                 current designated habitat while the                1980, 79th Cong., 2nd Sess. 259 (1946).
                                          the ESA to provide required protections                 Service reconsiders the January 15,                 See, e.g., Riverbend Farms, Inc. v.
                                          for listed species. Specifically, once the              2021, exclusions.                                   Madigan, 958 F.2d 1479, 1485 (9th Cir.
                                          exclusions become effective, Federal                       The ESA does not require exclusion of            1992). However, the APA provides an
                                          agencies will no longer be required to                  areas from critical habitat—the authority           exception to this 30-day grace period for
                                          consult with the Service under section                  to exclude particular areas from                    good cause (5 U.S.C. 553(d)). There is
                                          7(a)(2) of the ESA to determine if agency               designations of critical habitat under the          good cause to allow this extension of the
                                          actions will result in the destruction or               second sentence of section 4(b)(2) of the           January 15, 2021, Final Rule’s effective
                                          adverse modification of that formerly                   ESA is in the discretion of the Secretary.          date to go into effect immediately
                                          designated habitat. Federal agencies                    In contrast, other duties relating to               because it preserves the status quo and
                                          could proceed to undertake (or to                       critical habitat are mandatory: The duty            there is no change to which parties
                                                                                                  for the Service to designate critical               would need time to adjust their
                                          authorize others to undertake) activities
                                                                                                  habitat (16 U.S.C. 1533(a)(3)) and the              behavior. Delaying the effective date
                                          that would remove that habitat before
                                                                                                  duty of Federal agencies to ensure that             provides certainty for the Federal
                                          the Service could reconsider whether
                                                                                                  their actions are not likely to result in           agencies involved in ESA section 7
                                          those exclusions were appropriate in the
                                                                                                  the destruction or adverse modification             consultations during the delay period
                                          first place. Because the habitat is
                                                                                                  of critical habitat (16 U.S.C. 1536(a)(2)).         while the Service addresses issues with
                                          defined by forested stands, particularly
                                                                                                  Therefore, a delay in the effective date            the January 15, 2021, Final Rule. The
                                          of older trees, it cannot be replaced for
                                                                                                  of the January 15, 2021, Final Rule                 Service is committed to ensuring
                                          many decades once removed. Even if
                                                                                                  excluding areas from critical habitat for           transparency and providing certainty in
                                          the January 15, 2021, Final Rule were to
                                                                                                  the northern spotted owl does not delay             the adequacy and finality of the January
                                          become effective only briefly such that                 compliance with a mandate of the ESA.               15, 2021, Final Rule. Thus, it would be
                                          immediate implementation of habitat-                    Delaying the effective date of the                  contrary to the public interest for the
                                          removal activities would be unlikely or                 January 15, 2021, Final Rule, which                 January 15, 2021, Final Rule to go into
                                          limited, having areas previously                        purported to exercise that discretionary            effect, with its accompanying changes in
                                          designated be excluded, then                            section 4(b)(2) authority, simply                   analyses of impacts, while the January
                                          reconsidered and potentially included                   preserves the status quo while we                   15, 2021, Final Rule remains under
                                          again, would cause confusion and                        undertake additional review and                     review and subject to revision or
                                          disruption in the section 7(a)(2)                       undertake additional actions as needed              withdrawal. The potential for
                                          consultation process, again impeding                    to ensure compliance with the legal                 fluctuating between the presence and
                                          the Federal agencies from executing                     mandates and conservation purposes of               absence of a requirement for Federal
                                          their conservation functions, and also                  the ESA.                                            agencies to consult would lead to
                                          affecting third parties reliant on Federal                 In sum, we find that the totality of the         uncertainty and confusion and a
                                          agency activities.                                      circumstances here—the fact that notice             potential and unnecessary increase in
                                             In designated critical habitat for the               and comment have now occurred with                  administrative costs.
                                          northern spotted owl in Washington,                     regard to a delay in the effective date of             Further, if this rule extending the
jbell on DSKJLSW7X2PROD with RULES




                                          Oregon, and California, at least 35                     the January 15, 2021, Final Rule; the               effective date were itself not to become
                                          separate section 7 consultations have                   now-pending judicial review; our                    effective for 30 days, it would mean that
                                          been completed or are underway for                      concerns about substantive defects in               the January 15, 2021, Final Rule would
                                          ongoing and proposed Federal actions                    the rule and the associated potential to            go into effect on April 30, 2021. That
                                          addressing a range of activities—                       affect the Service’s execution of its               effective date would create the same
                                          including both forest management to                     statutory functions by having an impact             issues as discussed in the preceding


                                     VerDate Sep<11>2014   16:13 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00043          6 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
                                                              Case 1:20-cv-00952-AA                         Document 19-1                Filed 05/18/21           Page 8 of 8
                                          22882                Federal Register / Vol. 86, No. 82 / Friday, April 30, 2021 / Rules and Regulations

                                          paragraphs, i.e., thwart the conservation               commercial endorsement on a non-for                 this rulemaking can be found in that
                                          purposes of the ESA, create confusion                   hire (i.e., commercial) trip. This action           proposed rule, and are not repeated
                                          and disruption for Federal agencies in                  will also modify the shark retention                here. Additional information can be
                                          implementing the ESA section 7(a)(2)                    limits for HMS Commercial Caribbean                 found in the Final EA supporting this
                                          consultation process, and prevent the                   Small Boat permit holders.                          action, along with the 2006
                                          Service from performing its functions                   Additionally, this action will add                  Consolidated HMS FMP and its
                                          under the Act.                                          regulatory criteria for inseason                    amendments [see ADDRESSES].
                                             In the March 1, 2021, Delay Rule, the                adjustment of swordfish and shark                      The comment period for the proposed
                                          Service anticipated that a second delay                 retention limits for the HMS                        rule closed on June 26, 2020. NMFS
                                          might be necessary (see 86 FR 11892).                   Commercial Caribbean Small Boat                     held two public hearings via webinar,
                                          For the reasons stated above, we                        permit. The changes are expected to                 and consulted with the HMS Advisory
                                          conclude that we have good cause to                     provide fishermen with greater                      Panel. In addition to the comments
                                          issue this final rule, effective                        flexibility, establish greater consistency          received during the webinars and from
                                          immediately, extending the effective                    across regions, and improve the                     the HMS Advisory Panel, NMFS
                                          date of the January 15, 2021, Final Rule                efficiency of swordfish and shark                   received 29 written comments,
                                          until December 15, 2021.                                management.                                         including comments from the Puerto
                                                                                                  DATES: This final rule is effective on
                                                                                                                                                      Rico Department of Natural Resources,
                                          References Cited                                                                                            Florida Fish and Wildlife Conservation,
                                                                                                  June 1, 2021.
                                            A list of the references cited in this                                                                    environmental non-governmental
                                                                                                  ADDRESSES: Copies of the supporting
                                          document may be found at http://                                                                            organizations, recreational and
                                                                                                  documents, including the Final
                                          www.regulations.gov under Docket No.                                                                        commercial fishermen, and the general
                                                                                                  Environmental Assessment (EA),
                                          FWS–R1–ES–2020–0050.                                                                                        public. The comments received, and
                                                                                                  Regulatory Impact Review (RIR), and
                                                                                                                                                      responses to those comments, are
                                          Authority                                               Final Regulatory Flexibility Analysis
                                                                                                                                                      summarized below in the Response to
                                            The authorities for this action are 5                 (FRFA) for this action, and the 2006                Comments section.
                                          U.S.C. 553 and 16 U.S.C. 1531–1544                      Consolidated Atlantic HMS Fishery                      After considering the management
                                          unless otherwise noted.                                 Management Plan (FMP) and its                       goals of this final action and public
                                                                                                  amendments are available from the                   comments, NMFS is adjusting some of
                                          Martha Williams                                         HMS website at: https://                            the proposed measures. Specifically, for
                                          Principal Deputy Director, Exercising the               www.fisheries.noaa.gov/topic/atlantic-              swordfish, this final rule will increase
                                          Delegated Authority of the Director, U.S. Fish          highly-migratory-species.                           the default retention limit to 18
                                          and Wildlife Service.                                   FOR FURTHER INFORMATION CONTACT:                    swordfish per vessel per trip for the
                                          [FR Doc. 2021–09108 Filed 4–29–21; 8:45 am]             Nicolas Alvarado at 727–824–5399,                   HMS Commercial Caribbean Small Boat
                                          BILLING CODE 4333–15–P                                  Delisse Ortiz at 240–681–9037, or Steve             and Swordfish General Commercial
                                                                                                  Durkee at (202) 670–6637.                           permit holders, and HMS Charter/
                                                                                                  SUPPLEMENTARY INFORMATION: Atlantic                 Headboat permit holders with a
                                          DEPARTMENT OF COMMERCE                                  HMS are managed under the dual                      commercial endorsement on a non-for
                                                                                                  authorities of the Magnuson-Stevens                 hire (i.e., commercial) trip in all regions
                                          National Oceanic and Atmospheric                        Fishery Conservation and Management                 except for the Florida Swordfish
                                          Administration                                          Act (Magnuson-Stevens Act) and the                  Management Area, which will remain at
                                                                                                  Atlantic Tunas Convention Act (ATCA).               0 swordfish per vessel per trip. This
                                          50 CFR Part 635                                         The implementing regulations for the                measure is a change from the proposed
                                          [Docket No. 210422–0085]                                2006 Consolidated Atlantic HMS FMP                  retention limit of six swordfish per
                                                                                                  and its amendments are at 50 CFR part               vessel per trip for all regions except for
                                          RIN 0648–BI09                                                                                               the Florida Swordfish Management
                                                                                                  635.
                                          Atlantic Highly Migratory Species;                                                                          Area. For sharks, this rule will establish
                                                                                                  Background                                          a default retention limit of three non-
                                          Modification to the North Atlantic
                                                                                                     In response to requests from HMS                 prohibited smoothhound sharks, non-
                                          Swordfish and Shark Retention Limits
                                                                                                  Advisory Panel members and other                    blacknose small coastal sharks, or large
                                          for Certain Permit Holders and Add
                                                                                                  members of the public, NMFS                         coastal (other than hammerhead, silky,
                                          Inseason Adjustment Authorization
                                                                                                  undertook this rulemaking to provide                and sandbar) sharks (combined) per
                                          Criteria
                                                                                                  consistency between the three open                  vessel per trip for the HMS Commercial
                                          AGENCY:  National Marine Fisheries                      access swordfish handgear permits, all              Caribbean Small Boat permit holders.
                                          Service (NMFS), National Oceanic and                    of which allow similar gears to be used             This measure is a change from the
                                          Atmospheric Administration (NOAA),                      within U.S. Atlantic and Caribbean                  proposed default retention limit of three
                                          Commerce.                                               waters, and to provide increased fishing            smoothhound and/or tiger sharks
                                          ACTION: Final rule.                                     opportunities for sharks in the U.S.                (combined) per vessel per trip for the
                                                                                                  Caribbean. Overall, this final rule                 HMS Commercial Caribbean Small Boat
                                          SUMMARY:   NMFS is adjusting the current                should increase administrative                      permit holders. Lastly, this action will
                                          regulations for North Atlantic swordfish                efficiencies and increase management                establish inseason adjustment
                                          and shark retention limits for certain                  flexibility by managing the swordfish               procedures for the HMS Commercial
                                          permit holders in U.S. Atlantic and                     commercial open access permits in the               Caribbean Small Boat permit swordfish
                                          Caribbean waters. Specifically, this                    different regions similarly. Additionally,          and shark retention limits. This measure
jbell on DSKJLSW7X2PROD with RULES




                                          action will modify swordfish retention                  this final rule should improve the                  is unchanged from the proposed rule,
                                          limits for highly migratory species                     efficiency of swordfish and shark                   and will allow NMFS to make inseason
                                          (HMS) Commercial Caribbean Small                        management in all regions, while                    adjustments to the retention limits, as is
                                          Boat permit holders, Swordfish General                  continuing to prevent overfishing.                  already allowed for other swordfish and
                                          Commercial permit holders, and HMS                         The proposed rule published on April             shark permits. These final actions are
                                          Charter/Headboat permit holders with a                  27, 2020 (85 FR 23315). The details of              expected to provide fishermen with


                                     VerDate Sep<11>2014   19:25 Apr 29, 2021   Jkt 253001   PO 00000   Frm 00044          7 Sfmt 4700
                                                                                                                    Fmt 4700             E:\FR\FM\30APR1.SGM   30APR1
